Title: To George Washington from Henry Lee, Jr., 1 October 1786
From: Lee, Henry Jr.
To: Washington, George



dear Genl
[1 October 1786]

I have not written to you for a long time having nothing important or agreable to communicate.
Nor have I now any thing agreable, but alas the reverse.
The commotions which have for some time past distracted the two eastern states, have risen in Massachusetts to an alarming height—In New Hampshire the firmness of their President the late General Sullivan has dissipated the troubles in that state—I enclose a full narration of his decided conduct, and the effects which it produced. But affairs are in a very different situation in Massachusetts—After various insults to government, by stopping the courts of justice &c, the insurgents have in a very formidable shape taken possession of the town of Springfield, at which place the supreme court was sitting—The friends to government arrayed under the Militia General of the district Shephard in support the court, but their exertions were not effectual—the court removed and broke up, the insurgents continue possessed of the town & General Shepherd has retired to the United States arsenal one mile from Springfield—this Arsenal contains a very important share of our munitions of war. Congress have sent their Secretary of this department, General Knox to take the best measures in his power in concert with government for the safety of the Arsenal. What renders the conduct of the insurgents more alarming is that they behave with decency & manage with system, they are encamped and regularly supplied with provisions by their friends & have lately given orders to the delegates in Assembly from their particular towns, not to attend the meeting of the Legislature.
It must give you pleasure to hear in this very distressing scene the late officers & soldiers are on the side of government unanimously—the Insurgents it is said are conducted by a Captain of the late army, who continued but a small period in service & possessed a very reputable Character.

This event produces much suggestion as to its causes—Some attribute it to the weight of taxes and the decay of commerce, which has produced universal idleness.
Others, to British councils[,] the vicinity of Vermont & the fondness for Novelty which always has & ever will possess more or less influence on Man. The next accounts will I hope produce favorable intelligence, but present appearances do not justify this hope.
Has your china arrived, & does it please Mrs Washington. Be pleased to present my best respects to her and accept the repetition of my unceasing regard with which—I have the honor to be most sincerely your ob. ser.

Henry Lee Junr

